DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
•	This action is in reply to the amendments filed on 08/18/2021.
•	Claims 1, 7, 11, 17, and 20 have been amended and are hereby entered.
•	Claims 1-20 are currently pending and have been examined. 
•	This action is made FINAL.

Response to Arguments
Applicant’s arguments filed August 18, 2021 have been fully considered but they are not persuasive.
The Examiner is withdrawing the drawing objections due to Applicant’s amendments.
New 35 USC § 112 rejections have been entered due to applicant’s amendments.
Regarding Applicant’s remarks on page 11 regarding the objection to the description, the objections to the specification have been maintained.  The Specification at [0054], [0056], and [0065] recite various tradenames. If the product, service, or organization to which a mark refers is set forth in such language that its identity is clear, examiners are authorized to permit the use of the mark if it is distinguished from common descriptive nouns by capitalization. -see MPEP 
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive.  
Regarding Applicant’s arguments on page 13, that the server computer system updates, in real-time or near real-time, the interface, and therefore avoiding a user issuing notifications to a system that is no longer handling a transfer, it is noted that the features upon which applicant relies (i.e., updating the interface in real-time or near real-time) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, regarding Applicant’s arguments on page 13 that the claims avoid a user issuing notifications to a system that is no longer handling a transfer, the argument is not persuasive.  The Examiner fails to understand how improving sending and receiving notifications to a system that handles processing of messages of requests to transfer funds is an improvement in the functioning of the computer itself or an improvement to any other technology or technological field.  The pending claims do not describe a technical solution to a technical problem.  The pending claims are directed to solving the problem of managing transfer of funds (see at least [0025], [0004], and [0220] of the Specification).  The claims of the instant application describe an improvement to a business process i.e., managing transfer of funds.
Regarding Applicant’s arguments on page 13, that the claims are not directed towards certain methods of organizing human activity, the Examiner respectfully disagrees.  As indicated in the 35 USC § 101 rejection below, the claimed inventions allows for performing processing 
Regarding Applicant’s arguments on page 14, that the claims integrate the abstract idea into a practical application, the Examiner respectfully disagrees.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see 
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, a communications module; a processor coupled to the communications module; and a memory storing processor-executable instructions which, when executed, 
Furthermore, the Specification describes a problem and improvement to a business or commercial process at least at [0004], disclosing “Numerous servers may sometimes be involved in processing a transfer of resources. For example, in some instances intermediary or correspondent banking servers may facilitate transactions. For example, an intermediary bank may be used when a transfer is being made between accounts associated with two banks that do not have a relationship with one another.”  And, the Specification at [0025], disclosing “methods and computer systems, such as server computing systems, which provide transfer management tools are described.”   
The Applicant further argues, on page 14, that the claimed subject matter recites a specific manner of automatically updating a transfer interface to enable/disable representations of processing operations as being selectable.  The argument is not persuasive.  The limitations are directed to an abstract idea and when determining if the claims are directed to significantly more, the additional limitations of the claims in addition to the abstract idea are analyzed.  In the instant application, the additional elements of the claim include a communications module; a processor coupled to the communications module; and a memory storing processor-executable instructions which, when executed, configure the processor to perform claim functions.  The additional elements also include receive a message; retrieve stage state data; receive an indication; provide, to the client device, an updated transfer interface, the updated transfer interface including a representation; the representation selectable to input a processing command causing the server computer to send an electronic message to a system.  The additional 
Regarding Applicant’s arguments on page 14, that the claims result in an improved transfer interface, the Examiner respectfully disagrees.  Applicant further argues that the claims ensure that the user and server computer system communicates only with a system performing the current processing operation.  The argument is not persuasive.  The claimed invention and the Specification describe a solution to a business problem, i.e., managing a transfer of funds.  Furthermore, the claims recite generic computer hardware that is used in a customary manner which are insufficient to impart patentability under Alice.  For example, claim 1 recites the following a communications module; a processor coupled to the communications module; and a memory storing processor-executable instructions. The Examiner is unable to ascertain how the claims use these and other items of computer hardware in a manner other than their customary generic use.  For example, the Specification recites the following concerning the client device and administrator device: “The client device 150 and/or the administrator device 170 may take a variety of forms including, for example, a mobile communication device 

The claims are not patent eligible.
Applicant’s arguments with respect to 35 USC § 103 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on pages 15-16, that the cited art of record does not disclose “provide, to the client device, an updated transfer interface, the updated transfer interface including a representation of the series of automated processing operations and identifying one of the processing operations in the series as a current processing operation” the Examiner respectfully disagrees.  As discussed in the 103 rejection below, Larko discloses this limitation at least at [0083]-[0085] and FIG. 8, disclosing a user selecting a stage on a lifecycle timeline, with a stage detail window overlaying to display details for the selected stage.  The Examiner is interpreting the particular stage of the lifecycle timeline selected by the user as a current processing operation.  The cited art of record therefore teaches this limitation.
Regarding Applicant’s argument on pages 15-16, that the cited art of record does not disclose “determine that the current processing operation has completed and update the stage state data to indicate that the current processing operation has completed and to indicate a next current processing operation” the Examiner respectfully disagrees.  As discussed in the 103 rejection below, Larko discloses this limitation at least at [0083] and FIG. 9, disclosing displaying of next current processing operation that is selected from the user interface, where the user can select a transaction and dispute information for a stage of the lifecycle of the transaction.  The cited art of record therefore teaches this limitation.
Regarding Applicant’s argument on pages 15-16, that the cited art of record does not disclose “the representation of the current processing operation selectable to input a processing command causing the server computer system to send an electronic message to a system performing the current processing operation; and disable the representation of the completed current processing operation as being selectable and enable the representation of the next current processing operation as being selectable to input a processing command causing the server computer system to send an electronic message to a system performing the next current processing operation,” the arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For the reasons above, Applicant’s arguments are not persuasive. 

Examiner’s Note
In view of the Specification at [0192]-[0203] and FIG. 13, the Examiner is interpreting processing operations as operations that are performed on a message representing a request for a transfer of funds, such as blacklist check, format check, resource check, clearing status, etc.

Specification
The disclosure is objected to because of the following informalities: 
The Specification at [0054], [0056], and [0065] recite various tradenames. If the product, service, or organization to which a mark refers is set forth in such language that its identity is clear, examiners are authorized to permit the use of the mark if it is distinguished from common descriptive nouns by capitalization. -see MPEP 608.01(v).  The Examiner suggests capitalizing each letter of the tradename to overcome the objection (e.g., “Bluetooth (TM)” to “BLUETOOTH (TM)”).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitations of “disable the representation of the completed current processing operation as being selectable and enable the representation of the next current processing operation as being selectable to input a processing command causing the server computer system to send an electronic message to a system performing the next current processing operation” at lines 33-36.  The Examiner fails to find support in the specification for this feature.  Therefore, it is new matter.  
Claims 11 and 20 recite similar limitations.
Claims 2-10 and 12-19 are rejected due to their dependency to a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Independent claims 1, 11, and 20 are directed to a system (claim 1), a method (claim 11), and an apparatus (claim 20).  Therefore, on its face, each independent claim 1, 11, and 20 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 PEG”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 11, and 20 recite, in part, a system, a method, and an apparatus of organizing human activity.  Using the limitations in claim 1 to illustrate, the claim recites a message representing a request for a transfer; perform a series of processing operations on the message, the processing operations including at least a first processing operation and a second processing operation; while the series of automated processing operations are being performed: selecting the transfer; an indication of a selection of the transfer; in response to receiving the indication of the selection, the stage state data indicating a current one of the automated processing operations in the series; a representation of the series of automated processing operations and identifying one of the processing operations in the series as a current processing operations; performing the command; determine that the current processing operation has completed and update the stage state data to indicate that the current processing operation has completed and to indicate a next current processing operation; and representation of the completed current processing operation, and representation of the next current processing operation; a system performing the next current processing operation
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements— receive a message; retrieve stage state data; receive an indication; provide, to the client device, an updated transfer interface, the updated transfer interface including a representation; the representation selectable to input a processing command causing the server computer to send an electronic message to a system. The receiving, retrieving, and sending functions are recited at a high level of generality (i.e., as a general means of receiving a message, retrieving stage data, receiving an indication, and sending an indication), and amounts to mere data gathering and transmission of data which are forms of insignificant extra-solution activity –see MPEP 2106.05(g).
The additional elements of a communications module; a processor coupled to the communications module; and a memory storing processor-executable instructions which, when executed, configure the processor to perform claim functions; automated processing operations;  provide, via the communications module and to a client device associated with an authenticated entity, a transfer interface; the transfer interface including an interface element; wherein the client device is configured to update the transfer interface in response to receiving the indication to display; disable the representation of an operation as being selectable and enable representation of an operation as being selectable to input a processing command causing the server computer system to send an electronic message to a system are recited at a high-level or generality (i.e., as a generic processor coupled to a communication module and generic memory storing processor-executable instructions which, when executed, configure the processor to perform a generic computer function of performing a series of automated processing operations on a message, while the series of automated processing operations are being performed, provide a transfer interface including an interface element for selecting the transfer) such that they 
 Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  
Furthermore, under Step 2B of the 2019 PEG, the additional elements found to be insignificant extra-solution activities under Step 2A Prong Two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field.  Here, the Specification does not provide any indication that the processor receiving a message, retrieving stage state data, receiving an indication; and sending to the client device an indication are anything other than generic computer components and the Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05[d][ii] indicate that mere receiving or transmitting of data over a network are well-understood, routine, and conventional functions when they are claimed in a merely generic manner (as they are here).  Accordingly, a conclusion that the receiving, retrieving, and sending limitations are well understood, routine, and conventional activities is supported under Berkheimer
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 3-4, 7-8, 13-14, and 17-18 simply further describes the technological environment.  Dependent claims 2, 5-6, 9-10, 12, 15-16 and 19 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-20 is/are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-8, 11-12, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140279500 A1 (“Larko”) in view of US 20160104133 A1 (“Davis”), in further view of US 20130254089 A1 (“Kirby”), and in further view of US 20080026359 A1 (“O’Malley”).
Regarding claim 1, Larko discloses a server computer system comprising: 
a communications module; a processor coupled to the communications module; and a memory storing processor-executable instructions which, when executed, configure the processor to (See at least [0040]-[0045] and FIG. 2.  See also [0046]-[0049] and FIG. 3.  See also [0050]-[0055] and FIG. 4.): 
receive, via the communications module, a message representing a request for a transfer (During initial steps of a transaction, merchant sends a request message through acquirer and payment network and its server system to issuer.  The request message contains all information relevant to the transaction Such as the cardholder name, account number, expiration date, billing address, amount of sale, and/or any other data that may be used to identify a ; 
perform a series of automated processing operations on the message (During the authorization process, the clearing process is also taking place.  See at least [0033].  See also [0063].  See also Larko at [0065]-[0071] disclosing multiple processing operations performed on the message.), 
the processing operations including at least a first processing operation and a second processing operation (Clearing system extracts data from the request and response messages and copies the transaction data that they extracted into a database.  See at least [0063]-[0064].  The Examiner interprets extracting data from the request as the first processing operation; and the Examiner interprets copying the transaction data as the second processing operation.  See also Larko at [0065]-[0071] disclosing multiple processing operations performed on the message.); 
provide, via the communications module and to a client device associated with an authenticated entity, a transfer interface (TL computer system generates a home screen that user logins into and displays it on a client device.  See at least [0082] and FIG. 8 including Disputed Transaction List 802.  See also [0072].), 
the transfer interface including an interface element for selecting the transfer; receive, via the communications module, an indication of a selection of the transfer (TL computer system generates a home screen that user logins into and displays it on a client device.  See at least [0082] and FIG. 8 including Disputed Transaction List 802.  The user selects a specific transaction in the interface.  See at least [0083] and FIG. 8, Disputed Transaction listed in Disputed Transaction List 802.); 
in response to receiving the indication of the selection, retrieve stage state data, the stage state data indicating a current one of the automated processing operations in the series (The disputing processing platform access data warehouse and receives data associated with dispute stages, including retrieval request, first chargeback, second presentment, arbitration chargeback, and case filing.  See at least [0076].  Based on a disputed transaction selected by the user, dispute processing platform processes the authorization data, the clearing data, the fraud data, and the dispute stage data to determine which lifecycle stages have been completed for the selected transaction.  See at least [0077].  The user selects a specific transaction in the interface and the dispute processing platform displays the lifecycle and details for the transaction in a transaction detail window.  The transaction detail window includes a lifecycle timeline and a transaction summary list for the transaction, and may also include transaction details.  The user may also view specific details for a particular stage by selecting the stage on the lifecycle timeline.  See at least [0083] and FIG. 8, Disputed Transaction listed in Disputed Transaction List 802, and Lifecycle Timeline 814.  See also [0026].  See also FIG. 7, steps 708-718.  The Examiner interprets displaying the dispute stage data retrieved from the data warehouse as retrieving the stage data.); 
provide, to the client device, an updated transfer interface, the updated transfer interface including a representation of the series of automated processing operations and identifying one of the processing operations in the series as a current processing operation (The user selects a specific transaction in the interface and the dispute processing platform displays the lifecycle and details for the transaction in a transaction detail window.  The transaction detail window includes a lifecycle timeline and a transaction summary list for the transaction, and may also include transaction details.  The user may also view specific details for ; 
determine that the current processing operation has completed and update the stage state data to indicate that the current processing operation has completed and to indicate a next current processing operation (The user selects a specific transaction and dispute processing platform displays the lifecycle and details for the transaction in a transaction detail window. In the example embodiment, transaction detail window includes a lifecycle timeline and a transaction summary list for the transaction. In the example embodiment, transaction summary list includes transaction details including, but not limited to, a chargeback identifier, chargeback amount, currency code, account number, acquirer reference data, chargeback reference number, reason code, cycle, chargeback date, and/or clearing date. The user may view specific details for a particular stage by selecting the stage on lifecycle timeline.  See at least [0083].  Next current processing operation selected from interface.  See at least FIG. 9, Interface 900 with selectable stages, currently selected 10-Jan 1st Charge Back stage, next stage being 10-Jan 1st CB Rev.).

While Larko discloses providing a transfer interface, Larko does not expressly disclose providing a transfer interface is while the series of automated processing operations are being performed.  Nor does Larko expressly disclose the representation of the current processing operation selectable to input a processing command causing the server computer system to send an electronic message to a system performing the current processing operation; and disable the representation of the completed current processing operation as being selectable and enable the representation of the next current processing operation as being selectable to input a processing command causing the server computer system to send an electronic message to a system performing the next current processing operation.

However, Davis discloses providing a transfer interface is while the series of automated processing operations are being performed (Performing the step of providing a transaction Review UI and the step of performing transaction risk check.  See at least [0138]-[0140] and FIG. 3D, Provide Transaction Review UI Step 346 and Perform Transaction Risk Check 350.
The steps/acts described herein may be repeated or performed in parallel with one another or in parallel with different instances of the same or similar steps/acts.  See at last [0265].).
From the teaching of Davis, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Larko by the transfer interface of Larko being provided while the series of automated processing operations of Larko are being performed, by using the parallel performance of steps technique taught by Davis, in order to provide users with efficient and effective user experiences with electronic funds transfer (see Davis at least at [0009]), and in order to reduce potential for a fraudulent transaction (see Davis at least at [0010]).

Larko does not expressly disclose expressly disclose the representation of the current processing operation selectable to input a processing command causing the server computer system to send an electronic message to a system performing the current processing operation; and disable the representation of the completed current processing operation as being selectable and enable the representation of the next current processing operation as being selectable to input a processing command causing the server computer system to send an electronic message to a system performing the next current processing operation.

However, Kirby discloses the representation of the current processing operation selectable to input a processing command causing the server computer system to send an electronic message to a system performing the current processing operation; and enable the representation of the next current processing operation as being selectable to input a processing command causing the server computer system to send an electronic message to a system performing the next current processing operation (When a clearing certainty check is requested, for instance by the customer pushing "Chk Certainty" button on the trade ticket GUI (or "Chk Certainty" button on the dollar swap ticket GUI or CDS GUI or any other similar button on any other GUI providing the same or similar functionality), the trading platform checks the credit required to execute the trade against the credit limit allocated to the particular customer's account and sends the executing broker a "Certainty of Clearing" status notification, e.g., a message indicating whether the Clearing Member has provided certainty of clearing. In this regard, if the trading platform determines that there is sufficient credit, it provides an indication of clearing certainty. The trading platform then sends the trade to the executing broker with a message stating clearing has been approved by the Clearing Member... If sufficient credit .
From the teaching of Kirby, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the interface Larko to include the selectable operation to input a processing command, as taught by Kirby, in order to improve management of customer credit limits and assessment of credit risks and clearing certain in electronic transfer funds (see Kirby at least at [0011]-[0014]).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Larko does not expressly disclose disable the representation of the completed current processing operation as being selectable.

However, O’Malley discloses disable the representation of the completed current processing operation as being selectable (Alternately, the user can backtrack to a previous question to attempt to determine where the error occurred. In accordance with an embodiment of the present invention, backtracking to previous questions can be prevented or limited to increase maze difficulty. In the implementation of nodes as web pages, a back button can be enabled or disabled depending on the level of difficulty desired or location within the logical maze.  See at least [0051]).
From the teaching of O’Malley, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the interface of Larko to disable 

Regarding claim 2, the combination of Larko, Davis, Kirby, and O’Malley disclose the limitations of claim 1, as discussed above, and Larko further discloses when the message is determined to have passed the first processing operation: initiating the second processing operation for the message; and updating the stage state data stored in the memory to reflect that the second processing operation has been initiated (During the authorization process, the clearing process is also taking place.  See at least [0033].  Clearing system extracts data from the request and response messages and copies the transaction data that they extracted into a database. See at least [0063]-[0064].  See also Larko at [0065]-[0071] disclosing multiple processing operations performed on the message.  The authorization system extracts authorization data from the authorization message and stores the authorization data in an authorization details database within the data warehouse. The clearing system withdraws clearing data from the clearing message and stores the clearing data in a clearing details database within the data warehouse.  The data warehouse also stores information related to other stages of transactions including dispute stages.  See at least [0019]-[0020].  See also [0043].).

Larko does not expressly disclose the first processing operation is performed by: evaluating the message based on first defined criteria to determine whether the message passes the first processing operation or fails the first processing operation; when the message fails the first processing operation: sending, via the communications module, a notification to an administrator device; and upon receiving a release command from the administrator device, determining that the message has passed the first processing operation.

However, Davis discloses the first processing operation is performed by: evaluating the message based on first defined criteria to determine whether the message passes the first processing operation or fails the first processing operation; when the message fails the first processing operation: sending, via the communications module, a notification to an administrator device; and upon receiving a release command from the administrator device, determining that the message has passed the first processing operation (Requested remittances with a risk level in the “pause for review” range may require further manual review before processing. For example, the network application may assign an intermediate risk level to a remittance transaction request if the network application determines a possible problem with the transaction. Possible remittance transaction problems may include, but are limited to, a problem with the method by which the sender is funding the remittance (e.g., the sender does not have enough money to fund the remittance), or a problem with the selected method of remittance (e.g., the selected local agent is no longer operational, the recipient's bank account is no longer active, etc.). If the network application determines there is a problem with the remittance transaction, the network application may send the remittance transaction request to another body for manual review.  When the network application moves the remittance transaction request to manual review, the user interface manager may inform the sender that the request is being reviewed. Upon completion of the manual review, the network application may provide the result of the manual review to the sender. For example, if the manual review indicates the 
From the teaching of Davis, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Larko by sending a notification to an administrator device and upon receiving a release command from the administrator device determining the message has passed the processing operation when the message of Larko fails the processing operation, by using the technique taught by Davis, in order to provide users with efficient and effective user experiences with electronic funds transfer (see Davis at least at [0009]), and in order to reduce potential for a fraudulent transaction (see Davis at least at [0010]).

Regarding claim 6, the combination of Larko, Davis, Kirby, and O’Malley disclose the limitations of claim 1, as discussed above, and Larko further discloses at least one of the processing operations in the series performs a check for a transferor associated with the message by querying a database to identify (For each disputed transaction associated with user, dispute processing platform accesses data warehouse and receives authorization data related to the original transaction from authorization details database.  See at least [0073].  See also  

While Larko discloses at least one of the processing operations in the series performs a check by querying a database, Larko does not expressly disclose the check is a resource check.  Nor does Larko expressly disclose identifying available resources for the transferor and wherein the message is determined to have failed that one of the processing operations when the transferor is determined to have insufficient resources.

However, Davis discloses the check is a resource check; identifying available resources for the transferor and wherein the message is determined to have failed that one of the processing operations when the transferor is determined to have insufficient resources (Requested remittances with a risk level in the “pause for review” range may require further manual review before processing. For example, the network application may assign an intermediate risk level to a remittance transaction request if the network application determines a possible problem with the transaction. Possible remittance transaction problems may include, but are limited to, a problem with the method by which the sender is funding the remittance (e.g., the sender does not have enough money to fund the remittance. If the network application determines there is a problem with the remittance transaction, the network application may send the remittance transaction request to another body for manual review.  When the network application moves the remittance transaction request to manual review, the user interface manager may inform the sender that the request is being reviewed. Upon completion of the manual review, the network application may provide the result of the manual review to the sender. For example, if the manual review indicates the remittance request may proceed, the 
From the teaching of Davis, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the process operations of Larko to perform the resource check taught by Davis, in order to provide users with efficient and effective user experiences with electronic funds transfer (see Davis at least at [0009]), and in order to reduce potential for a fraudulent transaction (see Davis at least at [0010]).

Regarding claim 7, the combination of Larko, Davis, Kirby, and O’Malley disclose the limitations claim 1, as discussed above, and Kirby further discloses an interface element to input receive an indication of the processing command; and perform a processing operation associated with the message based on the processing command (When a clearing certainty check is requested, for instance by the customer pushing "Chk Certainty" button on the trade ticket GUI (or "Chk Certainty" button on the dollar swap ticket GUI or CDS GUI or any other similar button on any other GUI providing the same or similar functionality), the trading platform checks the credit required to execute the trade against the credit limit allocated to the particular customer's account and sends the executing broker a "Certainty of Clearing" status notification, e.g., a message indicating whether the Clearing Member has provided certainty of 
From the teaching of Kirby, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the transfer interface of Larko to include the button of Kirby to perform a processing operation associated with the message based on the processing command, as taught by Kirby, in order to improve management of customer credit limits and assessment of credit risks and clearing certain in electronic transfer funds (see Kirby at least at [0011]-[0014]).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Regarding claim 8, the combination of Larko, Davis, Kirby, and O’Malley discloses the limitations of claim 1, as discussed above, and Larko further discloses send, via the communications module and to a third-party server, a request for external processing data associated with the message (Merchant sends request message through acquirer containing all information relevant to transaction.  See at least [0063].  Acquirer may authorize a third party to perform transaction processing on its behalf In this case, the point-of-sale terminal will be configured to communicate with the third party. Such a third party is usually called a “merchant processor” or an “acquiring processor.”  See at least [0031].  See also [0032].); 
receive, via the communications module and from the third-party server, the external processing data associated with the message; and send, to the client device, an external processing indication based on the external processing data, wherein the client device is configured to update the transfer interface based on the external processing indication (Dispute processing platform aids in dispute resolution between acquirer and issuer by aggregating all of the transaction data for a transaction available from the various databases stored in data warehouse.  See at least [0071].  Acquirer accesses this information.  See at least [0078].  Acquirer may authorize a third party to perform transaction processing on its behalf In this case, the point-of-sale terminal will be configured to communicate with the third party. Such a third party is usually called a “merchant processor” or an “acquiring processor.”  See at least [0031].  See also [0032].  The user selects a specific transaction in the interface and the dispute processing platform displays the lifecycle and details for the transaction in a transaction detail window.  The transaction detail window includes a lifecycle timeline and a transaction summary list for the transaction, and may also include transaction details.  The user may also view specific details for a particular stage by selecting the stage on the lifecycle timeline.  See at least [0083] and FIG. 8, Disputed Transaction listed in Disputed Transaction List 802, and Lifecycle Timeline 814.  Lifecycle timeline includes each lifecycle stage completed for the transaction.  When the user selects a stage on lifecycle timeline, stage detail window overlays disputed transaction list to display details for the selected stage.  See at least [0084]-[0085].  See also [0079]-[0080].  See also FIG. 9, Stage Detail Window 900.).

Claims 11 and 20 have similar limitations found in claim 1 above, and therefore are rejected by the same art and rationale.

Claim 12 has similar limitations found in claim 2 above, and therefore is rejected by the same art and rationale.

Claim 16 has similar limitations found in claim 6 above, and therefore is rejected by the same art and rationale.

Claim 17 has similar limitations found in claim 7 above, and therefore is rejected by the same art and rationale.

Claim 18 has similar limitations found in claim 8 above, and therefore is rejected by the same art and rationale.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Larko in view of Davis, in further view of Kirby, in further view of O’Malley, and in further view of US 20160379076 A1 (“Nobuoka”).
Regarding claim 1, the combination of Larko, Davis, Kirby, and O’Malley disclose the limitations of claim 2, as discussed above, and Larko further discloses when the message is determined to have passed the second processing operation: initiating a third processing operation for the message; and updating the stage state data stored in the memory to reflect that the third processing operation has been initiated (Authorization and clearing systems copy the transaction data that they extract from request and response messages and store the information in separate databases located within data warehouse.  See at least [0064].  Dispute processing platform obtains data stored in the data warehouse and generates a lifecycle 

Larko does not expressly disclose the second processing operation is performed by: evaluating the message based on second defined criteria to determine whether the message passes the second processing operation or fails the second processing operation; when the message fails the second processing operation: repeatedly re-evaluating the message based on the second defined criteria until the message is determined to have passed the second processing operation.

However, Nobuoka discloses the second processing operation is performed by: evaluating the message based on second defined criteria to determine whether the message passes the second processing operation or fails the second processing operation; when the message fails the second processing operation: repeatedly re-evaluating the message based on the second defined criteria until the message is determined to have passed the second processing operation (In a settlement process, after generating an alert, the processor accepts an instruction of retry of the settlement process (product recognition process). For example, the processor retries the settlement process in accordance with an instruction on a retry button. The retry button may be an icon which the display unit displays, or a hard key provided on the operation unit. If retry was instructed, the processor returns to executes the above process once again.  See at least [0091] and FIG. 5, ACT 18, ACT 20 returning back to ACT 11.).
From the teaching of Nobuoka, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the second processing operation of Larko to 

Claim 13 has similar limitations found in claim 3 above, and therefore is rejected by the same art and rationale.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Larko in view of Davis, in further view of Kirby, in further view of O’Malley, and in further view of US 6295345 B1 (“Pullen”).
Regarding claim 4, the combination of Larko, Davis, Kirby, and O’Malley disclose the limitations of claim 1, as discussed above.  Larko does not expressly disclose the message includes a free format message and wherein at least one of the processing operations in the series evaluates whether the message includes required data and wherein the message is determined to have failed that one of the processing operations when the message does not include the required data.

However, Pullen discloses the message includes a free format message and wherein at least one of the processing operations in the series evaluates whether the message includes required data and wherein the message is determined to have failed that one of the processing operations when the message does not include the required data (A raw input message having the message type, billing parameter type, originating identifier, sequence number, dialed digits, translated digits, account code, billing data, and billing data lengths… it is determined if billing validation is needed.  Billing validation determines whether all parameters are present.  If not, a return result of missing parameters is formulated.  If billing validation returns reults of invalid or missing parameters, an output message is sent as an unsuccessful validation response.  See at least col. 5, line 66 to col. 6, line 49.  See also FIG. 7, steps 60-68 and 88-90, and see also FIG. 8A, steps 100-110.).
From the teaching of Pullen, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Larko by the message of Larko including a free format message and by evaluating whether the message includes required data and if determined to have failed that one of the processing operations when the message does not include the required data, as taught by Pullen, in order to increase efficiency of processing transactions (see Pullen at least at col. 1, lines 12-26.  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 14 has similar limitations found in claim 4 above, and therefore is rejected by the same art and rationale.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Larko in view of Davis, in further view of Kirby, in further view of O’Malley, and in further view of US 20180089688 A1 (“Kohli”).
Regarding claim 5, the combination of Larko, Davis, Kirby, and O’Malley disclose the limitations of claim 1, as discussed above.  Larko does not expressly disclose at least one of the processing operations in the series compares data in the message to a blacklist and wherein the message is determined to have failed that one of the processing operations when the data in the message corresponds to an entry in the blacklist.

However, Kohli discloses at least one of the processing operations in the series compares data in the message to a blacklist and wherein the message is determined to have failed that one of the processing operations when the data in the message corresponds to an entry in the blacklist
From the teaching of Kohli, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Larko to compare data in the message to a blacklist to determine that the message failed one of the processing operations when the data in the message corresponds to an entry in the blacklist, as taught by Kohli, in order to enhance fraud detection (see Kohli at least at [0001]-[0002]).

Claim 15 has similar limitations found in claim 5 above, and therefore is rejected by the same art and rationale.

Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Larko in view of Davis, in further view of Kirby, in further view of O’Malley, and in further view of US 7930340 B2 (“Arunachalam”).
Regarding claim 9, the combination of Larko, Davis, Kirby, and O’Malley disclose the limitations claim 8, as discussed above.  Larko does not expressly disclose the external processing data indicates hop information for the message.

However, Arunachalam discloses the external processing data indicates hop information for the message 
From the teaching of Arunachalam, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the external processing data of Larko to indicate hop information for the message, as taught by Arunachalam, in order to increase transactional capabilities and in order to provide sophisticated and useful services over the web (see Arunachalam at least at col. 2, line 51 to col. 3, line 12).

Regarding claim 10 the combination of Larko, Davis, Kirby, O’Malley, and Arunachalam disclose the limitations claim 9, as discussed above, and Arunachalam further discloses the hop information indicates one or more of: a number of hops of a message, a fee at one or more of the hops, and an exchange rate applied at one or more of the hops (The link may be carried by the Internet and based on a predetermined IP address, or may be carried on another facilities network typically compatible with client access device if data entry by the client is needed, but this may not be necessary if only interaction with hub or node 1 is needed by the node N to perform its portion of the service. The link may represent a hop that may be monitored and recorded by the hub so that a hop-based fee may be charged from the node N.  See at least col. 11, lines 45-53.).
From the teaching of Arunachalam, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the external processing data of Larko to indicate hop information of a fee at one or more of the hops for the message, as taught by Arunachalam, in order to increase transactional capabilities and in order to provide sophisticated and useful services over the web (see Arunachalam at least at col. 2, line 51 to col. 3, line 12).

Claim 19 has similar limitations found in claim 9 above, and therefore is rejected by the same art and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120130731 A1 (“Canetto”) discloses transforming user account information, fund transfer configuration inputs via SFT PLATFORM components into fund transfer transaction record and fund transfer to a transfer-to account.
US 20150339765A1 (“Dubey”) discloses forecast rule having a milestone associated therewith, and modules that are configured to retrieve, via the one or more processors, a milestone time associated with the milestone, compare, via the one or more processors, the forecast timestamp to the milestone time, and apply, via the one or more processors, a forecast decision based on the comparison of the forecast timestamp and the milestone time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        
/ELDA G MILEF/Primary Examiner, Art Unit 3694